            Case 1:20-cv-01127-AWI-SAB Document 5 Filed 08/19/20 Page 1 of 2


 1

 2

 3

 4

 5                                UNITED STATES DISTRICT COURT
 6                              EASTERN DISTRICT OF CALIFORNIA
 7

 8   ERNIE HERNANDEZ, III,                              CASE No. 1:20-cv-01127-AWI-SAB
 9                          Plaintiff,                  ORDER GRANTING APPLICATION TO
                                                        PROCEED IN FORMA PAUPERIS AND
10                  v.                                  DIRECTING CLERK OF THE COURT TO
                                                        ISSUE PRISONER NEW CASE
11   A. HOLT, et al.,                                   DOCUMENTS
12                          Defendants.                               and
13                                                      ORDER DIRECTING PAYMENT
                                                        OF INMATE FILING FEE BY
14                                                      CALIFORNIA DEPARTMENT OF
                                                        CORRECTIONS AND REHABILITATION
15
                                                        (ECF No. 2)
16

17          Plaintiff is a prisoner proceeding pro se pursuant to 42 U.S.C. §1983 and has requested
18   leave to proceed in forma pauperis pursuant to 28 U.S.C. § 1915. Plaintiff has made the showing
19   required by § 1915(a) and accordingly, the request to proceed in forma pauperis will be granted.
20   Plaintiff is obligated to pay the statutory filing fee of $350.00 for this action. 28 U.S.C. §
21   1915(b)(1). Plaintiff is obligated to make monthly payments in the amount of twenty percent of
22   the preceding month’s income credited to plaintiff’s trust account. The California Department of
23   Corrections and Rehabilitation is required to send to the Clerk of the Court payments from
24   plaintiff’s account each time the amount in the account exceeds $10.00, until the statutory filing
25   fee is paid in full. 28 U.S.C. § 1915(b)(2).
26          In accordance with the above and good cause appearing therefore, IT IS HEREBY
27   ORDERED that:
28          1.      Plaintiff’s application to proceed in forma pauperis is GRANTED;
               Case 1:20-cv-01127-AWI-SAB Document 5 Filed 08/19/20 Page 2 of 2


 1             2.      The Director of the California Department of Corrections and Rehabilitation
 2   or his designee shall collect payments from plaintiff’s prison trust account in an amount
 3   equal to twenty per cent (20%) of the preceding month’s income credited to the prisoner’s
 4   trust account and shall forward those payments to the Clerk of the Court each time the
 5   amount in the account exceeds $10.00, in accordance with 28 U.S.C. § 1915(b)(2), until a
 6   total of $350.00 has been collected and forwarded to the Clerk of the Court. The payments
 7   shall be clearly identified by the name and number assigned to this action;
 8             3.      The Clerk of the Court is directed to serve a copy of this order and a copy of
 9   plaintiff’s in forma pauperis application on the Director of the California Department of
10   Corrections and Rehabilitation, via the court’s electronic case filing system (CM/ECF);
11             4.      The Clerk of the Court is directed to serve a copy of this order on the Financial
12   Department, U.S. District Court, Eastern District of California, Sacramento Division; and
13             5.      The Clerk of the Court is directed to issue prisoner new case documents in this
14   matter.
15
     IT IS SO ORDERED.
16

17   Dated:         August 18, 2020
                                                        UNITED STATES MAGISTRATE JUDGE
18

19

20

21

22

23

24

25

26
27

28

                                                       2
